Case 3:21-mj-01067-MCR Document 19 Filed 02/24/21 Page 1 of 1 PagelD 132

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

 

 

 

UNITED STATES OF AMERICA COMMITMENT
V. TO ANOTHER DISTRICT
ADAM AVERY HONEYCUTT CASE NO. 3:21-MJ-1067-MCR
CHARGES
Charging Document Statute Charging District
Complaint 18 U.S.C. § 1752 and 40 District of Columbia

 

U.S.C. § 5104(e)(2)

 

 

Case Number: 1:21-mj-00216

 

Description: Knowingly entering or remaining in restricted building/grounds without lawful authority;
Violent entry and disorderly conduct on capitol grounds.

 

PROCEEDINGS

 

 

 

 

BOND STATUS: Defendant waived his right to a preliminary hearing
COUNSEL: Lewis Lee Lockett, Esquire (retained counsel)
INTERPRETER: None Required

 

 

 

 

TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of Defendant and to transport him/her with a certified copy of this
Commitment Order forthwith to the Charging District and there deliver him/her to the United States Marshal for
that District or to some other officer authorized to receive the defendant.

 

 

 

RETURN
Commitment Order Place of Commitment: Date Defendant Committed:
Received:
Date United States Marshal By Deputy Marshal

 

 

 

 

 

 

 

 

AO 94 (Rev. 8/97) Commitment to Another District
